Name: 83/639/EEC: Council Decision of 12 December 1983 approving derogations provided for by Italy from certain provisions of Directive 77/93/EEC in respect of seed potatoes originating in Canada
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-22

 Avis juridique important|31983D063983/639/EEC: Council Decision of 12 December 1983 approving derogations provided for by Italy from certain provisions of Directive 77/93/EEC in respect of seed potatoes originating in Canada Official Journal L 358 , 22/12/1983 P. 0031 - 0033*****COUNCIL DECISION of 12 December 1983 approving derogations provided for by Italy from certain provisions of Directive 77/93/EEC in respect of seed potatoes originating in Canada (83/639/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 81/7/EEC (2), and in particular Article 14 (2) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Directive 77/93/EEC, potato tubers originating in the American continent may not, in principle, be brought into the Community unless their faculty of germination has been suppressed, in view of the risk of the introduction of potato spindle tuber viroid, and unless - if they originate in a country where Corynebacterium sepedonicum is known to occur - provisions recognized as equivalent to the Community provisions on combating this harmful organism have been complied with in the country of origin; Whereas, nevertheless, Article 14 (1) (c) (iii) of the abovementioned Directive permits Member States to provide for derogations with regard to the rule relating to the suppression of the faculty of germination, provided that there is no risk of harmful organisms spreading and these derogations are subject to approval in accordance with Article 14 (2); Whereas in Italy the growing of potatoes of the Kennebec variety has been an established practice; whereas part of the supply of seed potatoes of this variety has been ensured by imports from Canada; Whereas, by Decision 81/974/EEC (3), the Commission approved derogations subject to certain technical conditions to prevent the risk of harmful organisms spreading; whereas that approval expired on 31 December 1982; Whereas Italy has stated that it intends to provide for derogations also for the current seed potato season; Whereas it is known that Canada is not free from potato spindle tuber viroid or from Corynebacterium sepedonicum; Whereas Canada has further developed its programme to eradicate these harmful organisms in the provinces of New Brunswick and Prince Edward Island; whereas this programme has still not yet proved fully effective; ;Whereas recent information supplied by Canada has shown that there are good reasons to believe that this programme may become fully effective soon; whereas, in particular, it has at present not been established that there are elements which would militate against the recognition of the provisions implemented there as equivalent to the Community provisions on combating Corynebacterium sepedonicum; Whereas it can therefore be established that no new risks have arisen, so it appears that the assessment of the risk of the harmful organisms in question spreading, made in Commission Decision 81/974/EEC, can be confirmed, provided that certain special technical conditions are complied with; Whereas the derogations provided for by Italy should therefore be approved for the current seed potato season, provided that they include those special technical conditions and without prejudice to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Directive 81/561/EEC (2); Whereas, however, a further extension can only be envisaged if it has been established on the basis of a detailed technical report to be supplied by Canada that the Canadian eradication programme has been fully effective at least in one of the provinces concerned; Whereas the Standing Committee on Plant Health has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 1. Approval is hereby given, under the conditions laid down in paragraph 2 and without prejudice to Directive 66/403/EEC, to Italy to provide, in accordance with Article 14 (1) (c) (iii) of Directive 77/93/EEC, and in connection with the third indent of part A (24) of Annex IV thereto, for derogations from Article 5 (1) and the third indent of Article 12 (1) (a) of that Directive as regards the requirements referred to in part A (25) of Annex IV in respect of seed potatoes of the Kennebec variety originating in the Canadian provinces of New Brunswick and Prince Edward Island. 2. For the purposes of paragraph 1, the following conditions shall apply: (a) The seed potatoes shall be the first direct progeny of seed potatoes of the categories 'Pre-elite', 'Elite I', 'Elite II' or 'Elite III' which have been produced in establishments qualified to produce seed potatoes of the 'Pre-elite' or 'Elite I' categories and which are either official establishments or officially designated and controlled for that purpose. (b) The seed potatoes shall have been produced either in zones set up as seed potato production areas or in comparable areas situated in zones other than those designated as danger zones because of the presence of potato spindle tuber viroid or Corynebacterium sepedonicum. (c) The seed potatoes shall have been certified officially as seed potatoes meeting at least the conditions laid down for the 'Foundation' category. (d) A sample shall be taken officially from each consignment intended for Italy and consisting of products from a single producer; such samples shall comprise approximately 1 % of the tubers in that consignment, up to a thousand tubers; they shall be examined by official laboratories in order to detect any presence of potato spindle tuber viroid or Corynebacterium sepedonicum; these examinations shall be carried out using the following methods: - as regards potato spindle tuber viroid: the Page-method, after passage of the material through tomato plants, and - as regards Corynebacterium sepedonicum: the Angers-IF-method. (e) The plant health certificate required shall be made out only after confirmation that the presence of potato spindle tuber viroid or Corynebacterium sepedonicum could not be detected in the examinations referred to in (d). It shall also state that the conditions laid down in (a) to (d) have been complied with and shall give the name of the establishment as referred to in (a) and of the area as referred to in (b). (f) In Italy a representative sample shall be taken officially, by spot checks, from each of the consignments imported pursuant to this Decision, for official examination as described in (d); sub-samples shall be made available to other Member States; the consignments concerned shall remain under official control and may not be marketed or used until it has been confirmed that the presence of potato spindle tuber viroid or Corynebacterium sepedonicum could not be detected in those examinations; the total of consignments imported shall not exceed an amount which is adequate for the abovementioned examinations, taking into account the facilities available for that purpose. (g) Potatoes grown from seed potatoes imported pursuant to this Decision shall not be certified as seed potatoes and shall be used only in Italy as potatoes for consumption. (h) Buildings, containers, packaging material, vehicles and handling, grading and preparation equipment which has been in contact with seed potatoes imported pursuant to this Decision shall at least be cleaned and disinfected before being brought into contact with other potatoes. Article 2 Italy shall provide the Commission and the other Member States before 1 June 1984 with a detailed technical report of the official examinations referred to in Article 1 (2) (f). Article 3 The approvial granted in Article 1 shall expire on 31 January 1984. It shall be revoked prior to that date if it is found that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of the harmful organisms in question or have not been complied with. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 12 December 1983. For the Council The President C. SIMITIS (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23. (3) OJ No L 355, 10. 12. 1981, p. 60. (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 203, 23. 7. 1981, p. 52.